

117 SRES 234 ATS: Recognizing the 100th Anniversary of the 1921 Tulsa Race Massacre.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 234IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Lankford (for himself and Mr. Inhofe) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 100th Anniversary of the 1921 Tulsa Race Massacre.Whereas in the early 1900s many Black individuals and families settled throughout Oklahoma, setting up vibrant communities and dozens of all-Black towns. These individuals came looking for new opportunities, freedom, and a chance for a better life;Whereas the most famous and prosperous of these Black communities was in Tulsa’s Greenwood District;Whereas O.W. Gurley, a wealthy Black business owner, moved to Tulsa in 1906 and purchased tracts of land sold primarily to Black individuals and families. The land stretched from Pine Street to the north to Archer Street on the south and Detroit Avenue on the west and the Midland Valley rail line on the east;Whereas segregation and the inaccessibility of resources led O.W. Gurley and others to open a variety of commercial establishments, including rooming houses, grocery stores, barber shops, beauty salons, restaurants, clothiers, pharmacies, movie theaters, dance halls, pool halls, confectioneries, jitney services, and professional offices (such as for doctors, lawyers, dentists, and accountants);Whereas the Greenwood District became a thriving community where Black business owners, schools, and churches flourished and, by the late 1910s, it was the wealthiest Black community in the United States;Whereas churches such as Vernon African Methodist Episcopal Church, Mt. Zion Baptist Church, First Baptist Church North Tulsa, Paradise Baptist Church, Metropolitan Baptist Church, and others became central to the family life and culture of the Greenwood District;Whereas the Greenwood District became home to prominent professionals such as Dr. A.C. Jackson, who was known as the most skilled Black surgeon in the United States, and prominent attorney B.C. Franklin;Whereas Ellis Walker Woods, who walked more than 500 miles from Memphis to Oklahoma, answered the call for African-American teachers and became the first principal of Booker T. Washington High School;Whereas, by 1921, the community was home to thousands of Black residents who lived and worked in the most prosperous Black community in the United States;Whereas the community earned the name the Negro Wall Street of America (later, simply known as the Black Wall Street) from the famed African-American author and educator, Booker T. Washington;Whereas, as the opportunities for Black families grew, the community began to attract more Black families, business owners, well-educated professionals, and individuals fleeing racial oppression and discrimination in other States;Whereas the town of Tullahassee, Oklahoma, founded in 1883, is regarded as one of the oldest surviving historically Black towns of Indian Territory; Whereas the area where Tullahassee was founded was originally part of the Creek Nation and the town had an established school by 1850;Whereas the town of Langston, Oklahoma, was founded in 1890 and named after John Mercer Langston, an African-American educator and Member of the House of Representatives from Virginia; Whereas, 7 years later, the Oklahoma Territorial Legislature established the Colored Agricultural and Normal University (referred to in this preamble as CANU), which would later be renamed Langston University. The university has grown from 41 students in 1897 to more than 3,000 in 2021;Whereas prominent Oklahomans such as Melvin Tolson, Ada Lois Sipuel Fisher, Clara Luper, E. Melvin Porter, Frederick Moon, Marques Haynes, Zelia Breaux, Isaac W. Young, Inman Page, and Zella Black Patterson resided in Langston or called CANU home;Whereas the town of Tatums, Oklahoma, founded in 1895, was named after brothers Lee B. Tatum and Eldridge Doc Tatum and found prosperity in 1929 when oil wells were drilled;Whereas Norman Studios filmed Black Gold, a silent film, in Tatums and enlisted the citizens of the town and Marshal L. B. Tatums to be featured in the movie;Whereas the town of Taft, Oklahoma, founded in 1902 on land allotted to Creek Freedman, changed its name from Twine to Taft to honor the then Secretary of War, later President, William Howard Taft. The town had a thriving business sector with 3 general stores, a drugstore, a brickyard, a soda pop factory, 2 hotels, and a bank;Whereas the town of Grayson, Oklahoma, brimmed with 5 general stores, 2 blacksmiths, 2 drug stores, a cotton gin, and a physician soon after it was founded in 1902. Originally known as Wildcat, the town changed its name in 1909 to honor the Creek Chief George W. Grayson;Whereas the town of Boley, Oklahoma, established in 1903 and named after J.B. Boley, a railroad official of the Fort Smith and Western Railway, grew to be one of the wealthiest and largest Black towns in Oklahoma;Whereas, only 5 years after being founded, Booker T. Washington visited Boley and wrote about the prosperity he had witnessed;Whereas, in 2021, Boley still carries on their standing tradition of a Black community-based rodeo, now the oldest of its kind in the Nation;Whereas the town of Rentiesville, Oklahoma, founded in 1903, was developed on 40 acres owned by William Rentie and Phoebe McIntosh; Whereas John Hope Franklin, a prominent scholar of African-American history, was born in Rentiesville in 1915; Whereas Franklin and his family later moved to Tulsa where Franklin graduated from Booker T. Washington High School, survived the 1921 Tulsa Race Massacre, and went on to become one of Oklahoma’s most decorated historians;Whereas the town of Clearview, Oklahoma, founded in 1903 along the tracks of the Fort Smith and Western Railroad, was widely known for their baseball team; Whereas, in the summer, people from surrounding counties would come to watch the baseball team play, turning the railroad tracks into substitute bleachers;Whereas the town of Brooksville, Oklahoma, founded in 1903, was originally named Sewell. The town was renamed in 1912 to honor the first Black man in the area, A. R. Brooks;Whereas, soon after the town of Brooksville was established, Rev. Jedson White founded the St. John’s Baptist Church; Whereas George W. McLaurin, who was the first Black graduate at the University of Oklahoma, taught at the local school in Brooksville;Whereas the town of Red Bird, Oklahoma, founded in 1907 along the Missouri-Kansas-Texas Railway, was built on land allotted to the Creek Nation; Whereas E. L. Barber was one of the original developers of the town of Red Bird, the first justice of peace of the town, and an early mayor; Whereas, before Red Bird officially became a town, Barber had organized the First Baptist Church in 1889, which grew to be the largest church in Red Bird;Whereas the town of Summit, Oklahoma, founded in 1910 along the Missouri-Kansas-Texas Railway, grew because of the town’s railway depot; Whereas Rev. L. W. Thomas organized the St. Thomas Baptist Church in the town of Summit and the congregation met without a building for 6 years until the congregation came together to build the church, which still stands in 2021;Whereas the town of Vernon, Oklahoma, founded in 1911 on Tankard Ranch in the Creek Nation, was home to many trailblazers such as Ella Woods, who was the first postmaster, and Louise Wesley, who established the first school and church in the town; Whereas, before the community of Vernon built the New Hope Baptist Church in 1917, the congregation conducted services underneath a tree. New Hope Baptist Church still stands in 2021 after more than 100 years;Whereas the town of Lima, Oklahoma, founded in 1913 along the Chicago, Rock Island and Pacific Railroad, came together as a community to improve their town. Together, they built the Mount Zion Methodist Church in 1915, which still stands in 2021;Whereas, the history of these historically Black towns is interwoven into the history of the State of Oklahoma and the residents of these towns have achieved great successes and faced tremendous challenges; Whereas the stories of the Black towns and communities in Oklahoma are inextricably linked to the events of May 30 to June 1, 1921, in the Greenwood District of North Tulsa, Oklahoma;Whereas, on May 30, 1921, a young Black man named Dick Rowland was in downtown Tulsa, Oklahoma, and entered the Drexel Building to use the only bathroom in the area available to Black people; Whereas an incident occurred on the elevator between Dick Rowland and Sarah Paige, the elevator operator, and Sarah Paige screamed; Whereas, after a police investigation, the next day Dick Rowland was detained at the Tulsa Police Department for questioning before being moved to the Tulsa Courthouse for additional security;Whereas, on May 31, 1921, the Tulsa Tribune released a sensationalist story claiming that a young Black male had attacked a White girl;Whereas that story and long-simmering tensions in the city led to a large group of White individuals surrounding the courthouse to demand that Dick Rowland be released so that he could be lynched; Whereas a group of Black men traveled to the courthouse to help defend Dick Rowland from the angry mob;Whereas, after a scuffle at the downtown Tulsa courthouse, White rioters pursued Black men to the Greenwood District and the violence escalated; Whereas houses and businesses were looted and burned throughout the Greenwood District and attacks lasted well into the next day before being quelled by the Oklahoma City National Guard; Whereas, in less than 24 hours, 35 city blocks were destroyed by fires and 6,000 African-American individuals were detained;Whereas, out of the 23 churches that were located in the Greenwood area prior to the 1921 Massacre, only 13 churches survived and only 3 churches were able to be rebuilt after being destroyed: Paradise Baptist Church, Mount Zion Baptist Church, and Vernon AME Church; Whereas, outside of the massacre area, 5 churches were able to rebuild after being destroyed;Whereas, the Black citizens in Tulsa began rebuilding the Greenwood District immediately, with Church services resuming the following Sunday; Whereas this new Black Wall Street reached an economic peak in the mid-1940s but subsequently declined for many reasons that undermined the economic foundation of the community;Whereas, almost 100 years later, the residents and businesses in the Greenwood District carry on the legacy of resilience and determination; Whereas Greenwood is home to thousands of individuals and families who make important contributions to their city and the United States and there are countless minority-owned businesses in Greenwood that drive the local economy; Whereas there is still much work to do to heal the community and ensure all people in Greenwood have the promise of a brighter tomorrow; andWhereas Greenwood is a community still scarred by the 1921 Tulsa Race Massacre, but not defined by it: Now, therefore, be itThat the Senate—(1)acknowledges that the 1921 Tulsa Race Massacre was the worst race massacre in the history of the United States;(2)recognizes that because of the worst race massacre in the history of the United States, several hundred Black residents of the Greenwood District were killed and thousands were made homeless overnight, and the most prosperous Black community in the United States was decimated;(3)urges that the history of what happened in Tulsa during the course of those 2 days in 1921 be taught in the schools of the United States in a factual and accurate manner;(4)recognizes the important work of groups such as the 1921 Tulsa Race Massacre Centennial Commission, the John Hope Franklin Center for Reconciliation, and others who work tirelessly to ensure the story of the Greenwood District is accurately told and remembered;(5)believes that while significant progress has been made in the 100 years since the 1921 Tulsa Race Massacre, there is still work to be done towards racial reconciliation, which can only be accomplished through open, respectful, and frank dialogue;(6)encourages families of all races to invite families of different races to their homes to have discussions on race, with parents setting examples for their children on how to engage in a conversation that will build better understanding of, and respect for, people of different races;(7)believes that the significance of the 1921 Tulsa Race Massacre and the complete history of the Greenwood District warrant the placement of the area on the National Registry of Historical Places and urges the Department of Interior to work with the community to accomplish this as soon as possible;(8)hopes that the 100th anniversary weekend is a moment for the country to look to Tulsa to see how racial relations have changed during the last 100 years, to celebrate improvements, and to reflect upon the areas where more work is needed;(9)urges all people of the United States to continue seeking greater understanding, dialogue, and closer connections to people of different races; and(10)recognizes the need to help the remaining 13 Black towns in Oklahoma to preserve their historic legacy of political freedom and ensure their stories are known to future generations of Oklahomans and people of the United States. 